DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B and Subspecies B1 in the reply filed on 11/18/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Further, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing mechanism” in claim 12. The disclosure cites the “biasing mechanism” as “biasing mechanism 216 composed of one or more springs 216”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 14, a member that is graspable from outside of the rigid body, must be shown or the feature(s) canceled from the claim(s). Figure 2 does not provides such an option of grasping the member from outside of the body. Further, in claim 5, a first and second end of the spring must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 9, for "exertion".
In claim 17, line 6, the term “thr” has typographical error.
There is a lack of antecedent basis for “the threaded neck assembly” in line 8 of claim 12.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 20, line 1, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term “substantially”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albert (US 6,126,043).
Regarding claim 1, Albert discloses an apparatus for containing and releasing a fluid (fig.1-10), the apparatus comprising: a reservoir for containing the fluid (reservoir of 12 for holding fluid 20), wherein the reservoir has an orifice (opening around 32), and wherein the reservoir has a volume (above 24); a valve (14, opening and closing fluid passage 96 via 28) in fluid communication with the orifice (via fluid release button 28), so that the fluid must flow through the valve to exit the reservoir (via exit port 22), wherein the valve has an open state (fig.9B) and a closed state (fig.9A); a means for exerting a force (via 18 and piston 24 and spring 25) upon at least a portion of the reservoir; wherein exertion of the force upon the reservoir causes the fluid to exit the 
Regarding claim 2, Albert discloses the interior surface of the rigid body is cylindrical, and wherein the reservoir has a bottom surface defined by a stopper (24).  
Regarding claim 3, Albert discloses the stopper seals the reservoir (via O-ring 54, see fig.2, and is free to slide along the interior surface of the rigid body (movement of 24 along tracks 36/38).  
Regarding claim 4, Albert discloses the force exerting means exerts force upon the stopper, causing the stopper to slide along the inner surface of the rigid body toward the orifice (via 18 on 24, see fig.2).  
Regarding claim 5, Albert discloses the force exerting means comprises a spring (25) coupled at a first end to a surface of the stopper (25 on bottom of 24) and at a second end to a surface of the rigid body (see bottom side of 25 on bottom of 12).  
Regarding claim 12, Albert discloses an apparatus (fig.1-10) comprising: a body (12, 16) having an outer surface, an inner surface, and a threaded neck (see fig.3); a chamber defined by the inner surface of the body (chamber in 12 holding fluid 20) and a stopper (24), the stopper being free to slide along the inner surface and forming a seal with the inner surface (see 24 and O-ring 54 in fig.2); a biasing mechanism (spring 25) 
Regarding claim 13, Albert discloses the biasing mechanism comprises a spring (25).  
Regarding claim 14, Albert discloses a member (18) coupled to the stopper (24), the member passing through a passageway (64) in the body, wherein the member may be grasped and pulled from outside the body (via 60 of 18), causing the stopper to slide along the inner surface of the body, so as to expand the chamber and cause the biasing mechanism to transition into a higher energy state (col 3, ll.2-5).  
Regarding claim 15, Albert discloses the member comprises a telescoping rod (46).  
Regarding claim 16, Albert discloses the body is rigid and hand-held sized (12, 16 are made of 0.015 inch plastic thickness, the material of 12 must be rigid in order to accommodate tracks 36/38 in sliding the piston 24 up and down; see also col 3, ll.10-14) that is sized to be hand-held (col 3, ll.40-44, “fingers to grip”).  
Regarding claim 17, Albert discloses an apparatus (fig.1-10) comprising: a reservoir for containing a fluid (reservoir of 12 holding fluid 20); a valve (14, opening and closing fluid passage 96 via 28) in fluid communication with the reservoir, the valve having an opened state and a closed state (fig.9A and 9B); a biaser (25) that exerts a force upon the reservoir, so that, when the valve is opened, the biaser causes the reservoir to contract and causes the fluid to exit the reservoir through the valve (via 22, see fig.9B); and a body (body of 12, 16) housing the reservoir (fluid volume 20) and the biaser (see fig.2).  
Regarding claim 18, Albert discloses the biaser comprises a spring (25).  
Regarding claim 20, Albert discloses the body is substantially rigid (12, 16 are made of 0.015 inch plastic thickness, the material of 12 must be rigid in order to accommodate tracks 36/38 in sliding the piston 24 up and down; see also col 3, ll.10-14).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albert (US 6,126,043) in view of Sugg (US 6,050,444).
Albert discloses all the features of the invention except that the valve is biased to the closed state; the valve transitions to the open state from the closed state upon experiencing a pressure differential across the valve; the valve comprises a diaphragm and a seat, and wherein the diaphragm is biased toward the seat and seals the valve when in the closed state; the diaphragm is secured so that a pressure differential across the diaphragm causes the diaphragm to withdraw from the seat, thereby transitioning the valve from the closed state to the open state; and the valve is a check valve. However, Sugg teaches a valve is biased to the closed state (position of 22 in fig.6 when no pressure is applied to the fluid in container 11); the valve transitions to the open state from the closed state upon experiencing a pressure differential across the valve (see position of 22 in fig.8; also see col 4, ll.25-28); the valve comprises a diaphragm (22) and a seat (23), .
 	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albert (US 6,126,043) in view of Black (US 2005/0223637).
Albert discloses a spring (25) but he is silent in disclosing the biaser comprises a plurality of springs. However, Black teaches the commonality of having a biaser that comprises a plurality of springs (springs 6, 7, 8, 9 are pressing piston 12 to move fluid upward in canister 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the spring of the device of Albert to a plurality of springs as taught by Black, in order to improve efficiency of exerting uniform force on to the piston and reservoir.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Wold (US 2008/0257915). Wold discloses an apparatus for containing and releasing a fluid (fig.1-7), the apparatus comprising: a reservoir (60) for containing the fluid (63), wherein the reservoir has an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BOB ZADEH/Examiner, Art Unit 3754